Citation Nr: 0638814	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  06-27 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran had active service from September 1945 to July 
1946 and April 1950 to February 1954.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision.  


FINDINGS OF FACT

1.	The veteran was treated for sprained ligaments in the left 
knee while in active service.

2.	There is conflicting evidence of residual disability 
following the knee injury in service. 


CONCLUSION OF LAW

Residuals of a left knee injury were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002);  
38 C.F.R. § 3.159 (2006).  The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in May 2005 and March 2006; a 
rating decision in July 2005; a statement of the case in 
August 2006; and a supplemental statement of the case in 
September 2006.  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under VA's duty to 
notify claimants prior to the last adjudication (a September 
2006 supplemental statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA also examined the veteran in June 2006.  Thus, 
VA has satisfied both the notice and duty to assist 
provisions of the law.  The Board now turns to the merits of 
these claims.

The veteran asserts that sprained ligaments in his left knee 
from an inservice injury caused his current knee condition.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In addition, service connection may be presumed for certain 
chronic diseases, including arthritis, that are manifested to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R.  
§§ 3.307, 3.309(a) (2006).

The service medical records note that the veteran sprained 
ligaments in his left knee while lifting a heavy box in 
active duty.  The veteran was treated for this condition and 
returned to duty.  There is no indication of a knee condition 
when the veteran was discharged.  

June 2006 VA medical records indicate a current diagnosis of 
left knee osteoarthritis with bilateral aging degeneration of 
the knee.  The examiner concluded that there was no evidence 
to support chronicity of the left knee condition, there was 
only a subjective report by the veteran.  There was no 
evidence to show anything less than a full recovery of the 
veteran's left knee while in service.  Further, the examiner 
stated that he could not resolve whether the knee condition 
was the result of a ligament strain of the left knee without 
resorting to mere speculation.  

The Board has considered the recent statements of the private 
medical examiners submitted by the veteran.  The letter from 
Dr. W. does not indicate that he examined or treated the 
veteran for his knee condition; it states that the veteran 
stated to him that the knee condition was a result of an 
inservice injury.  The statement by Dr. S. reflects an 
examination received many years after service.  The medical 
records disclosed by Dr. S. do not indicate that he reviewed 
any service medical records or other documents to reach his 
conclusion.  Additionally, the records do not indicate that 
Dr. S. treated the veteran for his knee condition, but merely 
examined him on the day the letter was written.  
Additionally, the records from B.P include treatment of the 
knee by joint injection during an initial consultation.

The Board also notes that only medical records dated several 
years after service are available for review.  None of the 
records document continued manifestations or symptoms of the 
left knee condition after service.  There are no records to 
suggest that the left knee condition was chronic or 
manifested within one year of separation from service.  

The record is clearly in conflict.  The VA examiner's 
examination report does contain more detail than the private 
physicians' statements.  This is a significant consideration.  
On the other hand, the examiner was not a physician, let 
alone an orthopedist.  Dr. S., however, is an orthopedic 
surgeon.  Apparently, the three favorable opinions gave 
weight to the veteran's assertions of lingering symptoms 
after the 1952 injury while the VA examiner did not.  Where 
the evidence of trauma is incontrovertible, it is difficult 
to conclude other than that the experts are in dispute over 
its chronicity.  Accordingly, the evidence may not be said to 
preponderate against the veteran.

  


ORDER

Entitlement to service connection for residuals  of a left 
knee injury is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


